Citation Nr: 0534320	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-15 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus, currently rated 20 percent disabling.

2.  Entitlement to increased initial ratings for peripheral 
neuropathy of the bilateral lower extremities, each currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to May 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, that awarded service connection and granted a 20 
percent disability rating for diabetes mellitus, effective 
July 9, 2001, and awarded service connection and granted 10 
percent disability ratings for peripheral neuropathy of the 
bilateral lower extremities, effective July 9, 2001.  By a 
January 2003 rating decision, the RO granted the veteran an 
earlier effective date of May 22, 2001, for his service-
connected diabetes mellitus, and an earlier effective date of 
June 21, 2001, for his service connected peripheral 
neuropathy of the bilateral lower extremities.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a December 2004 written statement, the veteran requested a 
travel board hearing to be held at the RO in Nashville, 
Tennessee.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).  
Also, the veteran submitted new medical evidence in October 
2005, but did not waive agency of original jurisdiction 
review of that evidence.  Therefore, that evidence should be 
considered by the RO.

In view of the foregoing, this appeal is REMANDED for the 
following actions:

1.  In light of the submission of new 
evidence, review the claim.  If the 
adjudication remains adverse to the 
veteran, issue a supplemental statement 
of the case.  

2.  Schedule the veteran for a travel 
board hearing in connection with his 
appeal to be held at the RO in 
Nashville.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


